Citation Nr: 0005504	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-13 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer. 

2.  Assignment of an initial rating for service-connected 
residuals of right knee injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for a stomach condition, and granted service 
connection for residuals of right leg injury, assigning a 
noncompensable (zero percent) rating.  During the appeal, in 
a January 1998 rating decision, the RO assigned a 10 percent 
rating for residuals of right knee injury, effective from 
August 1994, the date of the veteran's claim for service 
connection.  

While the October 1994 rating decision denied service 
connection for post-traumatic stress disorder, service 
connection and a 100 percent rating were subsequently granted 
during the appeal, effective from July 22, 1994.  As this 
represents a full grant of benefits on appeal, and the 
veteran has not entered disagreement with the effective date 
assigned, this issue is not in appellate status before the 
Board. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including a urinary tract infection, and the 
veteran's currently diagnosed duodenal ulcer or peptic ulcer 
disease. 

2.  The veteran's residuals of right knee injury are 
manifested by status post surgical repair of medial and 
collateral ligament tear, which is healed, with limitation of 
flexion to 130 degrees, with infrequent locking, pain, and 
effusion into the joint. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a duodenal ulcer is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5258, 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection: Duodenal Ulcer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998) 
(the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established); see also Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999) (absent the 
submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 497-98 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id. at 498.  

The veteran contends that he currently has a duodenal ulcer 
which had its onset in service.  He specifically contends 
that, since service, he has experienced signs of back and 
stomach pain, which are signs of an ulcer.  He contends that 
kidney disease in service was the onset of an ulcer, he was 
incorrectly treated for a kidney disease, which was actually 
an ulcer, and that gastritis in 1974 "could have been an 
ulcer because back pains were also recorded." 

Service medical records reflect that the veteran was treated 
for a urinary tract infection in May 1971, but are negative 
for complaints, findings, or diagnosis of an ulcer disease or 
stomach disorder.  At the service separation examination in 
June 1971, the veteran specifically indicated that he did not 
have, and had not had, stomach or intestinal trouble, and the 
separation physical examination found the veteran's abdomen 
and viscera to be normal. 

In July 1975, the veteran filed a claim for service 
connection for a kidney condition, reporting that he 
experienced a kidney infection in March 1971 and in 1974.  
Private treatment records dated in June 1992 reflect 
diagnostic impressions which include thickened mucosal folds 
seen in the stomach most likely due to gastritis, deformed 
duodenal bulb indicating old healed ulcer disease, and no 
acute ulceration.  A private hospitalization report in June 
1992 reflects a diagnosis of peptic ulcer disease.  A report 
of hospitalization for the period from July 1994 to July 1995 
reflects a diagnosis of peptic ulcer disease.  

At a VA examination in June 1995, the veteran reported that 
he had never had a kidney problem; he asserted that the 
problem had been an ulcer problem, which he had experienced 
since 1972.  The examiner noted a history of ulcer disease 
and bleeding ulcers on two occasions.  In August 1995, the 
diagnosis was peptic ulcer disease. 

A VA compensation examination in February 1996 noted the 
veteran's reported history of peptic ulcer disease with 
episodes of upper gastrointestinal bleed in 1990 and 1991.  
The diagnoses included an active duodenal ulcer.  Later in 
February 1996, the veteran reported a history of peptic ulcer 
disease, with two or three episodes of upper gastrointestinal 
bleed in 1990 and 1991.  The examination resulted in a 
diagnosis of active duodenal ulcer.

At a personal hearing in June 1996, the veteran testified to 
the following: he had stomach problems during service, and in 
1972 he went to the dispensary for a kidney infection; in 
August 1974 the doctors were saying he did not have a kidney 
disease; he was treated for an ulcer beginning in 1974, and 
prior to 1989; and he experienced gastrointestinal bleed in 
1990 and 1991.   

In an undated statement received in March 1998, Santo Taglia, 
M.D., wrote that it was "possible to have a kidney infection 
& peptic ulcer disease concomitently [sic]."  A report of 
contact dated in March 1998 reflects Dr. Taglia's statement 
that the veteran had asked if it was "possible" to have a 
kidney infection and peptic ulcer condition at the same time, 
to which he replied that it was possible, but he was speaking 
theoretically and his statement was not to be construed as a 
definitive statement that at some point in the past the 
veteran had both kidney and ulcer conditions at the same 
time. 

After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including a kidney disorder, and the veteran's 
currently diagnosed duodenal ulcer or peptic ulcer disease.  
Even assuming the credibility of the veteran's reported post-
service symptomatology (back pain and stomach pain), for the 
purpose of determining whether he has submitted a well-
grounded claim, there is still no competent medical evidence 
to relate the veteran's currently diagnosed duodenal ulcer or 
peptic ulcer disease to his reported continuous post-service 
symptomatology.  Savage at 498.

The Board notes the veteran's contention and  belief that 
such a medical nexus exists, that is, that symptomatology he 
experienced in service and after service separation 
represented the onset of ulcer disease.  However, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as an opinion as to the 
relationship between a current disability and service.  As a 
result, the veteran's lay opinion does not present a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing symptoms).  
The veteran's statements do not competent medical evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
render such medical nexus opinion.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  

With regard to the veteran's hearing testimony that in August 
1974 doctors told him he did not have a kidney disease, or 
that back pains thought to be associated with kidney disease 
were actually ulcer disease, the Court has held that such a 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

With regard to the statement by Dr. Taglia, that it was 
"possible to have a kidney infection & peptic ulcer disease 
concomitently [sic]," considered in its context, this 
statement does not constitute a medical nexus opinion.  As 
indicated by the March 1998 report of contact, Dr. Taglia 
stated that his written statement was not to be construed as 
a statement that the veteran actually had experienced both 
kidney and ulcer conditions at the same time.  The opinion 
that both kidney and ulcer conditions could occur at the same 
time, even if stated with medical certainty, does not 
establish a relationship between the veteran's currently 
diagnosed duodenal ulcer and the occurrence of ulcer 
conditions in the past. 

Furthermore, with regard to such statements of possibility by 
a medical professional, service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (1996).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a service 
connection claim is not well grounded where the only evidence 
supporting the claim was a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence was held to be speculative.  While the 
Court distinguishes "could" and "may" medical, etiological 
opinions, the Court has held that such medical, etiological 
opinions employing the word "could" should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336 (1997).  In Molloy v. Brown, 9 Vet. App. 513 (1996), 
a new and material case, the Court, citing Lathan v. Brown, 7 
Vet. App. 359, 366 (1995) and Tirpak, in the context of the 
word "could" in an etiological opinion, stated that Tirpak 
did not stand for the proposition that a medical opinion must 
be expressed in terms of certainty in order to serve as the 
basis for a well-grounded claim.  

In consideration of the context of the words used in the 
medical etiological opinion, the Board notes that the Court 
has in other context found the medical opinion speculative or 
of no probative value.  In Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992), the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection; in Obert v. Brown, 5 Vet. App. 30, 33 
(1993), a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis was deemed speculative; 
in Perman v. Brown, 5 Vet. App. 237, 241 (1993), an examining 
physician's opinion to the effect that he could not give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension was "non-evidence"; and 
in Bloom v. West, 12 Vet. App. 185 (1999), the Court held 
that a physician's opinion the veteran's time as a prisoner 
of war "could have" precipitated the initial development of 
a lung condition, by itself and unsupported and unexplained, 
was "purely speculative"; in Bostain v. West, 11 Vet. App. 
124, 128 (1998), the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence.  
 
As there is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including a kidney disorder, and the veteran's 
currently diagnosed duodenal ulcer, the Board must find that 
the veteran's claim of entitlement to service connection for 
a duodenal ulcer is not well grounded.  38 U.S.C.A. 
§ 5107(a).  As the veteran's claim does not even cross the 
threshold of a being a well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Rating: Residuals of Right Knee Injury

Initially, the Board notes that the veteran has presented a 
claim of appeal of the initial assignment of rating for 
service-connected residuals of right knee injury that is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim as to this issue that is 
plausible.  An appeal from an award of service connection and 
initial rating is a well-grounded claim as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Diagnostic Code 5258 provides that for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent rating is appropriate.  
38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides that for 
removal of semilunar cartilage which is symptomatic, a 10 
percent rating should be assigned.  38 C.F.R. § 4.71a.

By his October 1995 notice of disagreement (Statement in 
Support of Claim and Application for Compensation, which was 
received within one year of notice of the October 1994 rating 
decision), the veteran appealed the RO's May 1996 initial 
determination of rating for service-connected injury of the 
right leg; thus, this is an appeal from the original 
assignment of a disability rating.  Therefore, the issue in 
this veteran's case presents an "original claim" as 
contemplated under Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found) rather than a claim for an "increased 
rating."

In this case, even though a 10 percent rating was granted 
during the appeal of the initial assignment of a 
noncompensable rating, made effective to July 1994, the 
rating schedule provides for more than a 10 percent rating 
for knee disability under applicable diagnostic codes, and 
the veteran has not specifically indicated that he is 
satisfied with or has withdrawn his appeal.  The Court has 
held that "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The veteran contends, therefore, that a rating in excess of 
10 percent is warranted for his service-connected residuals 
of right knee disability.  At the personal hearing in June 
1996, the veteran testified regarding the right knee 
disability that: soon after the initial surgery following 
right knee injury in service he experienced sharp pains; it 
continued to hurt him when he was working with U.S. Steel, 
and continued to get worse with age; he had frequent, but not 
daily, pain; a doctor at work had prescribed him a leg brace; 
he experienced instability, weakness, and locking; and he 
took over-the-counter medications for the pain. 

The evidence of record reflects that in service in February 
1970 the veteran injured his right knee when he was thrown 
from a truck and his right knee was pinned under the truck.  
His complaints over the next few months were of locking with 
pain along the medial joint line.  A right knee meniscectomy 
was accomplished in April 1970.  In May 1970 the veteran was 
found to have 0 degrees of extension and 130 degrees of 
flexion of the right knee, with a trace of effusion.  The 
final diagnosis was right knee medial meniscus tear. 

Private medical records reflect that in June 1992 the veteran 
had full range of motion of the extremities with edema.  
During VA hospitalization from July 1994 to July 1995, the 
veteran reported a history of right knee injury secondary to 
an accident, with torn ligament, repaired, which was treated 
symptomatically.  

In August 1994, the veteran filed a claim for service 
connection for an injury to the right leg in service in 1970.  
A VA orthopedic examination in February 1996 noted the 
veteran's reporting of "arthritis," especially a pain in 
the knee and a wooden feeling in the right leg below the 
knee, that he no longer wore a knee brace, he applied heat 
when he had severe pain, and he was not taking medication for 
his knee problem.  Examination revealed a scar on the right 
knee and right thigh above the knee, flexion to 130 degrees 
on the right, right mid thigh 1/4 inch smaller than the left, 
and right mid calf 1/4 inch larger than the left.  X-rays 
revealed no degenerative changes of the right knee.  The 
conclusion was a history of medial and collateral ligament 
tear, status post surgical repair, healed, with slight 
residual limitation of motion. 

The Board notes that the veteran's right knee disability has 
been rated under Diagnostic Code 5010, which provides for 
ratings for traumatic arthritis, confirmed by X-ray evidence, 
which is productive of pain or limitation of motion.  
However, although the veteran experienced trauma to his right 
leg in service, he has never been diagnosed with arthritis of 
the right knee.  VA hospitalization from 1994 to 1995 
revealed left knee arthritis, which is not service connected, 
but revealed no findings of right knee arthritis.  X-ray 
findings in February 1996 specifically revealed no 
degenerative changes.  The Board finds that the more 
appropriate Diagnostic Codes are 5258 and 5259, which involve 
the same anatomical localization of the lateral and medial 
meniscus of the knee, and encompass the same functions 
affected by damaged or removed cartilage of the knee.  
38 C.F.R. § 4.20.  

The evidence of record reflects that the veteran's service-
connected residuals of right knee injury, during the entire 
period of the veteran's current appeal, have been manifested 
primarily by status post surgical repair of medial and 
collateral ligament tear, which is healed, with limitation of 
flexion to 130 degrees, with infrequent pain.  Upon 
consideration of all the evidence of record, including 
objective findings and the veteran's subjective complaints, 
the Board finds that the symptomatology attributable to the 
veteran's service-connected residuals of right knee injury 
warrant no more than the currently assigned 10 percent 
rating.  

A 10 percent rating under Diagnostic Code 5259, the maximum 
rating provided, contemplates that the knee disability will 
be symptomatic.  38 C.F.R. § 4.71a.  In this veteran's case, 
the symptomatology encompassed by a 10 percent rating 
includes only slight limitation of motion, infrequent pain, 
and the absence of other significant underlying right knee 
pathology.  While effusion was noted in 1992, it was not 
noted upon more recent examinations. 

In this regard, the Board notes that, at the personal 
hearing, in response to questions by his representative, the 
veteran testified that he had frequent pain, instability, 
weakness, and locking, had been prescribed a leg brace, and 
took over the counter medications for pain.  However, the 
clinical evidence of record does not corroborate his 
subjectively reported complaints at the hearing.  Just four 
months before, at the February 1996 VA compensation 
examination, the veteran had reported that he no longer wore 
a knee brace, and was not taking medication for the right 
knee problem.  Even at the hearing, the veteran admitted that 
he did not have daily pain.  Upon clinical examination at the 
February 1996 examination, no signs of later-reported 
instability or weakness or locking were found, as reflected 
by clinical findings of no hyperextensibility, lateral 
bending, forward bending, slipping, other abnormal joint 
motion, no crepitation, and no evidence of abnormal joint 
spaces, dislocation, or degenerative changes.  With regard to 
weakness, the examination specifically found only 1/4 inch 
difference in thigh circumference, while the mid-calf 
circumference on the right was even larger than the left, 
with symmetrical reflexes.  With regard to pain, the veteran 
was able to stand, walk on toes and heels, squat well, and 
rise again without evidence of difficulty.  The Board finds 
the clinical findings of record, especially considered in the 
context of the history of the right knee disability, to be 
more highly probative than the veteran's general statements 
entered later on appeal at the personal hearing.   

Based on the veteran's reported complaints, the Board has 
also considered a rating of his right knee disability under 
Diagnostic Code 5258, which provides that for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent rating is 
appropriate.  38 C.F.R. § 4.71a.  However, notwithstanding 
the veteran's more recently reported symptomatology, as the 
analysis above demonstrates, the veteran's right knee 
disability is not productive of impairment manifested by 
frequent episodes of locking, pain, or effusion into the 
joint.  

In light of the measure of minimal limitation of motion, with 
only slight limitation of motion of right knee flexion and 
full extension, and no frequent episodes of pain, or 
objective pain with motion, and minimal clinical findings, 
the Board finds that the veteran's subjective complaints of 
pain with activity are not productive of limitation of motion 
so as to warrant a rating in excess of the currently assigned 
10 percent rating for right knee disability.  See 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

For these reasons, the Board must find that the schedular 
criteria for a rating in excess of 10 percent for residuals 
of right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5258, 
5259.  The evidence does not demonstrate that a rating in 
excess of 10 percent is warranted for any period of time from 
the date of the veteran's claim to the present so as to 
warrant a "staged" rating.  


ORDER

The veteran's claim for service connection for a duodenal 
ulcer, having been found to be not well grounded, is denied. 

A rating in excess of 10 percent for service-connected 
residuals of right knee injury is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

